Citation Nr: 1424621	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for trigger fingers on both hands.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Alabama.  The RO in Atlanta, Georgia currently has jurisdiction of the claim.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the proceeding has been associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral carpal tunnel syndrome and trigger fingers began in service.  He had claimed that they resulted from cold weather injuries suffered during training.  A VA examiner concluded that the Veteran has degenerative joint disease in both hands and opined that the disability was less likely than not due to a cold weather injury.  However, the Veteran has also claimed, specifically at the Board hearing in May 2013, that his claimed hand disabilities were the result of "hands on working with high explosives, cannon and a whole lot of manual work."  He asserted that he "kept hurting [his] hands throughout [his] service career."  This theory of causation was not addressed by the earlier VA examination opinion.

VA is obliged to provide a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an opinion is low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that the Veteran's testimony has triggered the duty to obtain another opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum VA opinion from the examiner who conducted the December 2012 examination, or, if that person is unavailable, from an examiner with appropriate expertise.  The claims file and a copy of this remand should be made available to the examiner for their review.

Based on the current review of the record, including the Veteran's assertions at the May 2013 Board hearing and the private medical records diagnosing carpal tunnel syndrome and trigger fingers, the examiner should answer the following questions:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed carpal tunnel syndrome is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

(b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed trigger fingers is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

(c)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed hand disorder, other than carpal tunnel syndrome or trigger fingers, is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

The VA examiner is requested to provide a thorough rationale for all the opinions provided.  In providing the opinion, the examiner should address the significance of the work the Veteran described performing in service at the May 2013 Board hearing, including "hands on working with high explosives, cannon and a whole lot of manual work."

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

2.  After completion of the above, readjudicate the issue on appeal based on all the evidence of record.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



